                                                                                1   LAGOMARSINO LAW
                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                2   CORY M. FORD, ESQ. (#15042)
                                                                                    3005 W. Horizon Ridge Pkwy., #241
                                                                                3   Henderson, Nevada 89052
                                                                                    Telephone: (702) 383-2864
                                                                                4   Facsimile: (702) 383-0065
                                                                                    aml@lagomarsinolaw.com
                                                                                5   cory@lagomarsinolaw.com
                                                                                    Attorneys for Plaintiff Angela Evans
                                                                                6
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                7
                                                                                                                         DISTRICT OF NEVADA
                                                                                8
                                                                                    ANGELA EVANS, individually;                        CASE NO.:      2:20-cv-01919-RFB-VCF
                                                                                9
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                        Plaintiff,
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10                                                     STIPULATION AND ORDER TO CONTINUE
LAGOMARSINO LAW




                                                                                                           v.                                DISCOVERY DEADLINES
                                                                               11
                                                                                    NYE COUNTY, a political subdivision of the                        (Fourth Request)
                                                                               12   State of Nevada; DAVID BORUCHOWITZ,
                                                                                    individually,
                                                                               13
                                                                                                      Defendants.
                                                                               14

                                                                               15          Pursuant to LR IA 6-1, 6-2, and LR II 26-4, Plaintiff ANGELA EVANS and Defendants

                                                                               16   NYE COUNTY and DAVID BORUCHOWITZ (“the parties”), through their respective attorneys

                                                                               17   of record, hereby stipulate to briefly continuing the discovery deadlines in this matter. This is the

                                                                               18   fourth request for an extension to the Discovery Plan and Scheduling Order. The requested

                                                                               19   extension is sought in good faith and not for purposes of undue delay.
                                                                                                                                                 28




                                                                               20          In accordance with the Court’s direction following the discovery hearing held on January 5,

                                                                               21   201 (ECF No. 26), the instant case (“NC case”) has been coordinated with Case No. 2:20-cv-
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22   00986-RFB-VCF (“VEA case”) for purposes of discovery. The cases have not been formally

                                                                               23   consolidated. Plaintiff’s counsel in the VEA Case recently filed a Motion to Extend Time (ECF No.

                                                                               24   58) seeking an open discovery extension until the Court rules on the parties’ Motions for Protective

                                                                               25   Order filed in the VEA case (ECF No. 50; ECF No. 52).

                                                                               26                                               Page 1 of 4
                                                                               27
                                                                                1             However, the parties in this NC case wish to proceed to trial, rather than await any extended

                                                                                2   discovery deadlines in the VEA case. As such, the parties in this NC case are submitting this

                                                                                3   Stipulation for a short discovery extension as it pertains to the NC case only. While this creates a

                                                                                4   separation of deadlines between this NC case and the VEA case, the parties still reserve the right to

                                                                                5   utilize evidence produced in the VEA case, subject to the rules of evidence.

                                                                                6   I.        DISCOVERY COMPLETED TO DATE

                                                                                7             The parties have completed the following discovery:

                                                                                8         •   Plaintiff has provided her initial disclosures and twelve (12) supplements thereto;

                                                                                9         •
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                              Defendants have provided their initial disclosures and eleven (11) supplements thereto;
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10         •   Plaintiff has propounded several sets of written discovery to Defendants and Defendants
LAGOMARSINO LAW




                                                                               11             have responded;

                                                                               12         •   Defendants have propounded a set of written discovery to Plaintiff and Plaintiff has
                                                                               13             responded;
                                                                               14         •   Plaintiff has disclosed her retained expert witnesses;
                                                                               15         •   Plaintiff has been deposed;
                                                                               16
                                                                                          •   Defendant Boruchowitz has been deposed;
                                                                               17
                                                                                          •   Four (4) percipient witnesses have been deposed; and
                                                                               18
                                                                                          •   Plaintiff’s expert Scott A. DeFoe is scheduled to be deposed on July 26, 2021.
                                                                               19
                                                                                    II.       DISCOVERY THAT REMAINS TO BE COMPLETED
                                                                                                                                                       28




                                                                               20
                                                                                          •   Rebuttal expert disclosures;
                                                                               21
                                                                                          •   Depositions of the parties’ experts;
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22
                                                                                          •   Additional written discovery;
                                                                               23
                                                                                          •   Depositions of lay witnesses; and
                                                                               24
                                                                                          •   Deposition of Defendant NYE COUNTY’s FRCP 30(b)(6) Witness.
                                                                               25

                                                                               26                                                    Page 2 of 4
                                                                               27
                                                                                1   III.   REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                                                                                2          This short extension is necessary to allow both parties ample time to complete all

                                                                                3   appropriate discovery. Specifically, additional time is needed to complete additional written

                                                                                4   discovery as well as notice and take depositions.

                                                                                5          The parties believe that, absent any unforeseen circumstances, all necessary discovery can

                                                                                6   be accomplished by the requested extended deadline. Good cause exists to extend all deadlines in

                                                                                7   order to permit the parties to achieve their respective stated discovery goals and in consideration of

                                                                                8   current restrictions in place that have affected the parties’ availability, witness availability, and

                                                                                9   undersigned counsel’s availability.
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10   IV.    PROPOSED REVISED DISCOVERY PLAN
LAGOMARSINO LAW




                                                                               11          1.      Discovery Cut-Off Deadline

                                                                               12          The discovery cut-off deadline shall be extended from July 9, 2021 to Wednesday, August

                                                                               13   11, 2021.

                                                                               14          2.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts)

                                                                               15          The deadline was previously extended to July 12, 2021 (ECF No. 42). The parties do not

                                                                               16   seek further extension of this deadline.

                                                                               17          3.      Dispositive Motions Deadline

                                                                               18          The deadline to file dispositive motions shall be extended from August 9, 2021 to Monday,

                                                                               19   October 4, 2021.
                                                                                                                                                    28




                                                                               20          4.      Joint Pretrial Order Deadline

                                                                               21          If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22   Pretrial Order shall be filed thirty (30) days after the date set for filing dispositive motions, and

                                                                               23   therefore, not later than Wednesday, November 3, 2021. In the event dispositive motions are

                                                                               24   filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30) days after the

                                                                               25   Court enters a ruling on the dispositive motions or otherwise by further order of the Court.

                                                                               26                                                  Page 3 of 4
                                                                               27
                                                                                1          In accordance with Local Rule 26-4, any stipulation or motion for modification or extension

                                                                                2   of this discovery plan and scheduling order must be made at least twenty-one (21) days prior to the

                                                                                3   expiration of the subject deadline.

                                                                                4          Accordingly, the parties stipulate, subject to approval of this Court, to the following new

                                                                                5   proposed deadlines:

                                                                                6                                                    Current Deadline                   Revised Deadline

                                                                                7       Discovery Cut-Off                            July 9, 2021                       August 11, 2021

                                                                                8       Dispositive Motions                          August 9, 2021                     October 4, 2021

                                                                                9       Joint Pretrial Order                         September 10, 2021                 November 3, 2021
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                                                               If dispositive motions are filed, the deadline for filing the joint
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                                                                               pretrial order will be suspended until 30 days after
                                                                               10          IT IS SO STIPULATED.                                decision on the dispositive motions or further court order.
LAGOMARSINO LAW




                                                                               11   DATED this 29th day of June, 2021.               DATED this 29th day of June, 2021.

                                                                               12   LAGOMARSINO LAW                                  MARQUIS AURBACH COFFING

                                                                               13     /s/ Andre M. Lagomarsino           .               /s/ James A. Beckstrom                                         .
                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)               CRAIG R. ANDERSON, ESQ. (#6882)
                                                                               14   CORY M. FORD, ESQ. (#15042)                      JAMES A. BECKSTROM, ESQ. (#14032)
                                                                                    Attorneys for Plaintiff Angela Evans             Attorneys for Defendants
                                                                               15                                                    Nye County and David Boruchowitz

                                                                               16
                                                                                           IT IS SO ORDERED.
                                                                               17                     6-30-2021
                                                                                           Dated: _________________________.
                                                                               18
                                                                                                                                    __________________________________________
                                                                               19                                                   UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                28




                                                                               20

                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26                                              Page 4 of 4
                                                                               27
